Case 1:21-cr-00465-DLF Document 41 Filed 07/28/21 Page 1 of 16

SEALED

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on May 25, 2021

UNITED STATES OF AMERICA
v.

RICKY LYLES,

also known as “Fatz,”
NICO GRIFFIN,

also known as “Cheese,”

    

WESLEY LEAKE,

also known as “E-Bug,”

also known as “Ely,”

LEON LINSDAY,

also known as “L,”

also known as “Leon,”
DEZMOND CUNNINGHAM,

also known as “Juice,”
also known as “Fat Boy,”

 
 
 

SHAWN WOODEN,
also known as “Black,”
BARRY TYSON,

also known as “B-Dot,”
DELONTA CHAPPELL,
also known as “Meat Head,”
ANTHONY GRAVES,

also known as “Ant,”
DESHAWN LOGGINS,
also known as “Dey Dey,”
KEVONTE RANDALL,
also known as “Kee Tay,”

Defendants.

 

CRIMINAL NO.
GRAND JURY ORIGINAL

VIOLATIONS:

21 U.S.C. § 846

(Conspiracy to Distribute and Possess
with Intent to Distribute 28 Grams or
More of a Mixture or Substance
Containing a Detectable Amount of
Cocaine Base, a Mixture and Substance
Containing a Detectable Amount of
Fentanyl, a Mixture and Substance
Containing a Detectable Amount of
Phencyclidine, and a Mixture and
Substance Containing a Detectable
Amount of Marijuana)

21 U.S.C. §§ 841(a)(1)

and 841(b)(1)(B)(iii)
(Unlawful Distribution of 28 Grams or

More of Cocaine Base)

21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C)
(Unlawful Distribution of Cocaine Base)
21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C)
(Unlawful Distribution of Fentanyl)

21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C)
(Unlawful Distribution of Phencyclidine)
21 U.S.C. §§ 841(a)(1) and 841(b)(1)(D)
(Unlawful Possession with Intent to
Distribute Marijuana)

18 U.S.C § 924(c)(1)

(Using, Carrying, and Possessing a
Firearm in Furtherance of a Drug
Trafficking Offense)

18 U.S.C § 922(g)(1)

(Unlawful Possession of a Firearm and
Ammunition by a Person Convicted of
Crime Punishable by Imprisonment for a

Case No. 1: 21-cr-465

Assign to: Judge Dabney L. Friedrich
Date Assigned: 07/13/2021
Description: INDICTMENT (B)
Case 1:21-cr-00465-DLF Document 41 Filed 07/28/21 Page 2 of 16

Term Exceeding One Year)

18 U.S.C § 2

(Aiding and Abetting)

22 D.C. Code § 4504(a) (2001 ed.)
(Carrying a Pistol Without a License
(Outside Home or Place of Business))

FORFEITURE:
18 U.S.C. § 1963; 28 U.S.C. § 2461; 21
U.S.C. § 853(p) and 18 U.S.C. § 982(a)(1)

INDICTMENT

The Grand Jury charges that:
COUNT ONE
From on or about January 2021, the exact date being unknown to the Grand Jury, and
continuing thereafter up to and including at least July 2021, within the District of Columbia and
elsewhere, defendants, RICKY LYLES, also known as “Fatz”; NICO GRIFFIN, also known as
also known as “E-Bug” and “Ely”; LEON LINDSAY, also known as “L” and “Leon”;
DEZMOND CUNNINGHAM, also known as “Juice” and “Fat Boy”;

re sees WOODEN, also known as “Black”; BARRY TYSON,

also known as “B-Dot”; DELONTA CHAPPELL, also known as “Meat Head”; ANTHONY
GRAVES, also known as “Ant”; DESHAWN LOGGINS, also known as “Dey Dey”; and
KEVONTE RANDALL, also known as “Kee Tay”; did knowingly and willfully combine,
conspire, confederate and agree together, and with other persons both known and unknown to the
Grand Jury, to unlawfully, knowingly, and intentionally distribute and possess with intent to
distribute 28 grams or more of a mixture and substance containing a detectable amount of cocaine
base, also known as “crack,” a Schedule II narcotic drug controlled substance, a mixture and

substance containing a detectable amount of Fentanyl, a Schedule II narcotic drug controlled

 
Case 1:21-cr-00465-DLF Document 41 Filed 07/28/21 Page 3 of 16

substance, a mixture and substance containing a detectable amount of Phencyclidine, also known
as “PCP”, a Schedule II controlled substance, and a mixture or substance containing a detectable
amount of marijuana, a Schedule I controlled substance, in violation of Title 21, United States
Code, Sections 841(a)(1), 841(b)(1)(B), 841(b)(1)(C), and 841(b)(1)(D).

Quantity of Cocaine Base Involved in the Conspiracy:
With respect to defendant RICKY LYLES, also known as “Fatz,” his conduct as a member

of the narcotics conspiracy charged in Count One, which includes the reasonably foreseeable
conduct of other members of the narcotics conspiracy charged in Count One, involved 28 grams
or more of a mixture and substance containing a detectable amount of cocaine base, also known
as “crack”, a Schedule II narcotic drug controlled substance, in violation of Title 21, United States
Code, Sections 841(a)(1) and 841(b)(1)(B)(iii).

With respect to defendants NICO GRIFFIN, also known as “Cheese”; P|

I 125 Leake, also known as “E-Bug”

and “Ely”; LEON LINDSAY, also known as “L” and “Leon”; DEZMOND CUNNINGHAM,
also known as “Juice” and “Fat Boy”; [a
SHAWN WOODEN, also known as “Black”; BARRY TYSON, also known as “B-Dot”;
DELONTA CHAPPELL, also known as “Meat Head”; ANTHONY GRAVES, also known as
“Ant”; DESHAWN LOGGINS, also known as “Dey Dey”; and KEVONTE RANDALL, also
known as “Kee Tay,” their conduct as members of the narcotics conspiracy charged in Count One,
which includes the reasonably foreseeable conduct of other members of the narcotics conspiracy
charged in Count One, involved a mixture and substance containing a detectable amount of cocaine
base, also known as “crack”, a mixture and substance containing a detectable amount of Fentanyl,
a Schedule II narcotic drug controlled substance, a mixture and substance containing a detectable

amount of Phencyclidine, also known as “PCP”, a Schedule II controlled substance, and a mixture

 
Case 1:21-cr-00465-DLF Document 41 Filed 07/28/21 Page 4 of 16

or substance containing a detectable amount of marijuana, a Schedule I controlled substance, in
violation of Title 21, United States Code, Sections 841(a)(1), 841 (b)(1)(C), and 841(b)(1)(D).

(Conspiracy to Distribute and Possess with Intent to Distribute 28 Grams or More of
a Mixture and Substance Containing a Detectable Amount of Cocaine Base, a Mixture
and Substance Containing a Detectable Amount of Fentanyl, a Mixture and
Substance Containing a Detectable Amount of Phencyclidine, and a Mixture and
Substance Containing a Detectable Amount of Marijuana, in violation of Title 21,
United States Code, Section 846)

COUNT TWO
On or about March 3, 2021, within the District of Columbia, RICKY LYLES, also
known as “Fatz”, did unlawfully, knowingly, and intentionally distribute a mixture and
substance containing a detectable amount of cocaine base, also known as “crack”, a Schedule II
narcotic drug controlled substance.

(Unlawful Distribution of Cocaine Base, in violation of Title 21, United States
Code, Sections 841(a)(1) and 841(b)(1)(C))

COUNT THREE

On or about March 10, 2021, within the District of Columbia, RICKY LYLES, also
known as “Fatz”, did unlawfully, knowingly, and intentionally distribute a mixture and
substance containing a detectable amount of cocaine base, also known as “crack”, a Schedule II
narcotic drug controlled substance.

(Unlawful Distribution of Cocaine Base, in violation of Title 21, United States
Code, Sections 841(a)(1) and 841(b)(1)(C))

COUNT FOUR

On or about March 15, 2021, within the District of Columbia, RICKY LYLES, also
known as “Fatz”, did unlawfully, knowingly, and intentionally distribute a mixture and

substance containing a detectable amount of cocaine base, also known as “crack”, a Schedule II

 
Case 1:21-cr-00465-DLF Document 41 Filed 07/28/21 Page 5 of 16

narcotic drug controlled substance.

(Unlawful Distribution of Cocaine Base, in violation of Title 21, United States
Code, Sections 841(a)(1) and 841(b)(1)(C))

COUNT FIVE

On or about March 23, 2021, within the District of Columbia, RICKY LYLES, also
known as “Fatz”, did unlawfully, knowingly, and intentionally distribute a mixture and
substance containing a detectable amount of cocaine base, also known as “crack”, a Schedule II
narcotic drug controlled substance.

(Unlawful Distribution of Cocaine Base, in violation of Title 21, United States
Code, Sections 841(a)(1) and 841(b)(1)(C))

COUNT SIX

On or about April 6, 2021, within the District of Columbia, RICKY LYLES, also known
as “Fatz”, did unlawfully, knowingly, and intentionally distribute a mixture and substance
containing a detectable amount of cocaine base, also known as “crack”, a Schedule IT narcotic
drug controlled substance.

(Unlawful Distribution of Cocaine Base, in violation of Title 21, United States
Code, Sections 841(a)(1) and 841(b)(1)(C))

COUNT SEVEN

On or about April 13, 2021, within the District of Columbia, RICKY LYLES, also
known as “Fatz”, did unlawfully, knowingly, and intentionally distribute a mixture and
substance containing a detectable amount of cocaine base, also known as “crack”, a Schedule Il
narcotic drug controlled substance.

(Unlawful Distribution of Cocaine Base, in violation of Title 21, United States
Code, Sections 841(a)(1) and 841(b)(1)(C))

 
Case 1:21-cr-00465-DLF Document 41 Filed 07/28/21 Page 6 of 16

COUNT EIGHT

On or about April 30, 2021, within the District of Columbia, RICKY LYLES, also
known as “Fatz”, did unlawfully, knowingly, and intentionally distribute 28 grams or more a
mixture and substance containing a detectable amount of cocaine base, also known as “crack”,
a Schedule II narcotic drug controlled substance.

(Unlawful Distribution of 28 Grams or More of Cocaine Base, in violation of

Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B)(ii1))

COUNT NINE

On or about May 20, 2021, within the District of Columbia, RICKY LYLES, also
known as “Fatz”, did unlawfully, knowingly, and intentionally distribute 28 grams or more a
mixture and substance containing a detectable amount of cocaine base, also known as “crack”,
a Schedule II narcotic drug controlled substance.

(Unlawful Distribution of 28 Grams or More of Cocaine Base, in violation of
Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B)(iii))

COUNT TEN

On or about June 4, 2021, within the District of Columbia, RICKY LYLES, also known
as “Fatz”, did unlawfully, knowingly, and intentionally distribute 28 grams or more a mixture
and substance containing a detectable amount of cocaine base, also known as “crack”, a
Schedule II narcotic drug controlled substance.

(Unlawful Distribution of 28 Grams or More of Cocaine Base, in violation of
Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B)ai1))

 
Case 1:21-cr-00465-DLF Document 41 Filed 07/28/21 Page 7 of 16

COUNT ELEVEN
On or about March 16, 2021, within the District of Columbia, NICO GRIFFIN, also
known as “Cheese”, did unlawfully, knowingly, and intentionally distribute a mixture and
substance containing a detectable amount of cocaine base, also known as “crack”, a Schedule II
narcotic drug controlled substance.

(Unlawful Distribution of Cocaine Base, in violation of Title 21, United States
Code, Sections 841(a)(1) and 841(b)(1)(C))

COUNT TWELVE

On or about March 24, 2021, within the District of Columbia, NICO GRIFFIN, also
known as “Cheese”, did unlawfully, knowingly, and intentionally distribute a mixture and
substance containing a detectable amount of cocaine base, also known as “crack”, a Schedule II
narcotic drug controlled substance.

(Unlawful Distribution of Cocaine Base, in violation of Title 21, United States
Code, Sections 841(a)(1) and 841(b)(1)(C))

COUNT THIRTEEN

On or about May 2, 2021, within the District of Columbia, NICO GRIFFIN, also known
as “Cheese”, did unlawfully, knowingly, and intentionally distribute a mixture and substance
containing a detectable amount of cocaine base, also known as “crack”, a Schedule II narcotic
drug controlled substance.

(Unlawful Distribution of Cocaine Base, in violation of Title 21, United States
Code, Sections 841(a)(1) and 841(b)(1)(C))

 
Case 1:21-cr-00465-DLF Document 41 Filed 07/28/21 Page 8 of 16

COUNT SEVENTEEN

On or about March 24, 2021, within the District of Columbia, WESLEY LEAKE, also

known as “E-Bug” and “Ely”, did unlawfully, knowingly, and intentionally distribute, and aid
8

 
Case 1:21-cr-00465-DLF Document 41 Filed 07/28/21 Page 9 of 16

and abet the distribution of, a mixture and substance containing a detectable amount of
Phencyclidine, also known as “PCP”, a Schedule II controlled substance.
(Unlawful Distribution of Phencyclidine and Aiding and Abetting, in violation of

Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C) and Title 18, United
States Code, Section 2)

COUNT EIGHTEEN
On or about April 9, 2021, within the District of Columbia, WESLEY LEAKE, also
known as “E-Bug” and “Ely”, did unlawfully, knowingly, and intentionally distribute, and aid
and abet the distribution, a mixture and substance containing a detectable amount of cocaine
base, also known as “crack”, a Schedule II narcotic drug controlled substance.
(Unlawful Distribution of Cocaine Base and Aiding and Abetting, in violation of

Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C) and Title 18, United
States Code, Section 2)

COUNT NINTEEN
On or about March 24, 2021, within the District of Columbia, LEON LINDSAY, also
known as “L” and “Leon”, did unlawfully, knowingly, and intentionally distribute, and aid and
abet the distribution of, a mixture and substance containing a detectable amount of
Phencyclidine, also known as “PCP”, a Schedule JI controlled substance.
(Unlawful Distribution of Phencyclidine and Aiding and Abetting, in violation of

Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C) and Title 18, United
States Code, Section 2)

COUNT TWENTY

On or about April 9, 2021, within the District of Columbia, LEON LINDSAY, also
known as “L” and “Leon”, did unlawfully, knowingly, and intentionally distribute, and aid and

abet the distribution of, a mixture and substance containing a detectable amount of cocaine

 

 
Case 1:21-cr-00465-DLF Document 41 Filed 07/28/21 Page 10 of 16

base, also known as “crack”, a Schedule II narcotic drug controlled substance.

(Unlawful Distribution of Cocaine Base and Aiding and Abetting, in violation of

Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C) and Title 18, United
States Code, Section 2)

COUNT TWENTY-ONE

On or about April 14, 2021, within the District of Columbia, LEON LINDSAY, also
known as “L” and “Leon”, did unlawfully, knowingly, and intentionally distribute a mixture
and substance containing a detectable amount of Phencyclidine, also known as “PCP”, a

Schedule II controlled substance.

(Unlawful Distribution of Phencyclidine, in violation of Title 21, United States Code,
Sections 841(a)(1) and 841(b)(1)(C))

COUNT TWENTY-TWO
On or about May 21, 2021, within the District of Columbia, DEZMOND
CUNNINGHAM, also known as “Juice” and “Fat Boy”, did unlawfully, knowingly, and
intentionally distribute a mixture and substance containing a detectable amount of cocaine base,
also known as “crack”, a Schedule II narcotic drug controlled substance.

(Unlawful Distribution of Cocaine Base, in violation of Title 21, United States Code,
Sections 841(a)(1) and 841(b)(1)(C))

C -T

On or about May 21, 2021, within the District of Columbia, DEZMOND

CUNNINGHAM, also known as “Juice” and “Fat Boy”, did unlawfully, knowingly, and

intentionally distribute a mixture and substance containing a detectable amount of Fentanyl, a

Schedule II narcotic drug controlled substance.

(Unlawful Distribution of Fentanyl, in violation of Title 21, United States Code,
Sections 841(a)(1) and 841(b)(1)(C))

10

 
Case 1:21-cr-00465-DLF Document 41 Filed 07/28/21 Page 11 of 16

 
Case 1:21-cr-00465-DLF Document 41 Filed 07/28/21 Page 12 of 16

 

COUNT TWENTY-SEVEN

On or about June 2, 2021, within the District of Columbia, SHAWN WOODEN, also
known as “Black”, did unlawfully, knowingly, and intentionally distribute a mixture and
substance containing a detectable amount of cocaine base, also known as “crack”, a Schedule II
narcotic drug controlled substance.

(Unlawful Distribution of Cocaine Base, in violation of Title 21, United States Code,
Sections 841(a)(1) and 841(b)(1)(C))

COUNT TWENTY-EIGHT
On or about April 14, 2021, within the District of Columbia, BARRY TYSON, also
known as “B-Dot”, did unlawfully, knowingly, and intentionally distribute a mixture and
substance containing a detectable amount of Fentanyl, a Schedule II narcotic drug controlled

substance.

(Unlawful Distribution of Fentanyl, in violation of Title 21, United States Code,
Sections 841(a)(1) and 841(b)(1)(C))

COUNT TWENTY-NINE
On or about April 26, 2021, within the District of Columbia, BARRY TYSON, also
known as “B-Dot”, did unlawfully, knowingly, and intentionally distribute, and aid and abet the
distribution of, a mixture and substance containing a detectable amount of cocaine base, also
known as “crack”, a Schedule II narcotic drug controlled substance.
(Unlawful Distribution of Cocaine Base, in violation of Title 21, United States Code,

Sections 841(a)(1) and 841(b)(1)(C) and Title 18, United States Code, Section 2)

12

 
Case 1:21-cr-00465-DLF Document 41 Filed 07/28/21 Page 13 of 16

COUNT THIRTY
On or about June 4, 2021, within the District of Columbia, DELONTA CHAPPELL,
also known as “Meat Head”, did unlawfully, knowingly, and intentionally distribute a mixture
and substance containing a detectable amount of cocaine base, also known as “crack”, a
Schedule II narcotic drug controlled substance.

(Unlawful Distribution of Cocaine Base, in violation of Title 21, United States Code,
Sections 841(a)(1) and 841(b)(1)(C))

COUNT THIRTY-ONE
On or about April 29, 2021, within the District of Columbia, ANTHONY GRAVES,
also known as “Ant”, did unlawfully, knowingly, and intentionally distribute a mixture and
substance containing a detectable amount of cocaine base, also known as “crack”, a Schedule IT

narcotic drug controlled substance.

(Unlawful Distribution of Cocaine Base, in violation of Title 21, United States Code,
Sections 841(a)(1) and 841(b)(1)(C))

COUNT THIRTY-TWO
On or about April 14, 2021, within the District of Columbia, DESHAWN LOGGINS,
also known as “Dey Dey”, did unlawfully, knowingly, and intentionally distribute, and aid and
' abet the distribution of, a mixture and substance containing a detectable amount of cocaine base,
also known as “crack”, a Schedule II narcotic drug controlled substance.
(Unlawful Distribution of Cocaine Base and Aiding and Abetting, in violation of

Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C) and Title 18, United
States Code, Section 2)

13

 
Case 1:21-cr-00465-DLF Document 41 Filed 07/28/21 Page 14 of 16

COUNT THIRTY-THREE
On or about May 3, 2021, within the District of Columbia, DESHAWN LOGGINS,
also known as “Dey Dey”, did unlawfully, knowingly, and intentionally distribute a mixture and
substance containing a detectable amount of cocaine base, also known as “crack”, a Schedule II
narcotic drug controlled substance.

(Unlawful Distribution of Cocaine Base, in violation of Title 21, United States Code,
Sections 841(a)(1) and 841(b)(1)(C))

COUNT THIRTY-FOUR
On or about April 26, 2021, within the District of Columbia, KEVONTE RANDALL,
also known as “Keey Tay”, did unlawfully, knowingly, and intentionally distribute, and aid and
abet the distribution of, a mixture and substance containing a detectable amount of cocaine base,
also known as “crack”, a Schedule II narcotic drug controlled substance.
(Unlawful Distribution of Cocaine Base and Aiding and Abetting, in violation of

Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C) and Title 18, United
States Code, Section 2)

COUNT THIRTY-FIVE
On or about May 19, 2021, within the District of Columbia, KEVONTE RANDALL, also
known as “Keey Tay”, did carry, openly and concealed on or about his person, in a place other
than his dwelling place, place of business or on other land possessed by him, a pistol, without a
license issued pursuant to law.

(Carrying a Pistol Without a License (Outside Home or Place of Business), in violation
of 22 D.C. Code, Section 4504(a) (2001 ed.))

14

 
Case 1:21-cr-00465-DLF Document 41 Filed 07/28/21 Page 15 of 16

FORFEITURE ALLEGATION

1. Upon conviction of the offenses alleged in Counts One through Thirty-Five of this
Indictment, the defendants shall forfeit to the United States pursuant to 21 U.S.C. § 853, any
property constituting, or derived from, proceeds obtained, directly or indirectly, as a result of the
said violations and any property used, or intended to be used, in any manner or part, to commit, or
to facilitate the commission of the said violations.

2. Upon conviction of the offenses alleged in Counts Twenty-Five, Twenty-Six, or
Thirty-Five of this Indictment, the defendants shall forfeit to the United States any property, real
or personal, involved in these offenses, or any property traceable to such property pursuant to 18
U.S.C. § 982(a)(1). The United States will also seek a forfeiture money judgment for a sum of
money equal to the value of any property, real or personal, involved in these offenses, and any
property traceable to such property, including a

a. ASpringfield Armory XD-40 pistol, .40 caliber, bearing serial number XD510101,
and 5 rounds of .40 caliber ammunition (Counts Twenty-Five and Twenty-Six);

b. A Polymer 80, Privately Manufactured (PMP) firearm, not bearing any serial
number, and 5 rounds of .40 caliber ammunition (Count Thirty-Five);

3. If any of the above-described forfeitable property, as a result of any act or omission
of the defendant(s):

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

15

 
Case 1:21-cr-00465-DLF Document 41 Filed 07/28/21 Page 16 of 16

e. has been commingled with other property which cannot be divided without
difficulty;
the defendants shall forfeit to the United States any other property of the defendant, up to the value

of the property described above, pursuant to 21 U.S.C. § 853(p).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Sections 1963 and
982(a)(1), Title 28, United States Code, Section 2461, and Title 21, United States Code,
Section 853(p))

A TRUE BILL:

FOREPERSON.

Ce nnenyd Vy MLhps /
Attorney of the United States in
and for the District of Columbia.

16

 
